IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J. J. M.,                             :
                        Petitioner    :
                                      :   CASE SEALED
                  v.                  :   No. 386 M.D. 2017
                                      :
Pennsylvania State Police,            :
                         Respondent   :



PER CURIAM                       ORDER


       NOW, April 27, 2018, it is ordered that the above-captioned Memorandum
Opinion, filed March 20, 2018, shall be designated OPINION and shall be
REPORTED.